DETAILED ACTION

This is a Final office action on the merits in application number 15/828,818. This action is in response to Applicant’s Amendments and Arguments dated 5/24/2022. Claims 1, 4-8, 11-15 and 18-20 were amended and Claims 1, 2, 9, 10, 16 and 17 were previously cancelled.  Claims 1, 4-8, 11-15 and 18-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Regarding the arguments related to the 35 USC 101 rejection:
Applicant asserts on page 14, top, that Claims 1, 8 and 15 are eligible under 35 USC 101 because they do not recite the term “look up table”. As discussed in the 35 USC 101 rejection, infra, Applicant claims look-up table functionality even if he does not specifically recite that term.  Applicant claims in Claim 1, lines 8-10: acquire, from an estimation rule storage, an estimation rule associating each of multiple changes in the state of the field device with a respective maintenance operation performed by a maintenance worker to the field device. The association of one type of data (a particular change in state) and with another type of data (a particular maintenance action) where, given one type of data, you can look up the associated data, form the well known data structure of a look up table. Applicant illustrates this lookup table in Fig. 4 of his specification.

Further, Applicant claims using the look up table: Applicant recites receiving new data from a field device (Claim 1, lines 6-7). Applicant recites searching all the keys in the left hand column to see if the data just received from the field device is listed as a key (Claim 1, lines 13-16). Applicant recites when the data just received from the field device is listed in one of the rows in the left hand column, reading what is in the corresponding right hand column of the line with the matching key (Claim 1, lines 17-21).

 	Applicant has now added another functional look-up table of using field device ID as a key and returning a “parameter that is used for detecting a change in a setting” (Claim 1, lines 24-28). Applicant illustrates this look up table in Figure 3 of his specification.  Applicant uses the results of this look up in the previously recited look up. Applicant then performs the look ups and returns the results (Claim 1, lines 29-31). 

Applicant is claiming the well-known functionality of looking up data in a look up table data structure which is an abstract idea in the category of Certain Methods of Organizing Human Activity in the subcategory of fundamental economic principals. Also, since Applicant is using this data structure in the context of looking up maintenance operations at a commercial plant, it is also an abstract idea in the category of commercial or legal interactions since it is part of a maintenance function. As discussed in the 35 USC 101 rejection, infra, Applicant also recites at a high level of abstraction well known computer equipment used for the purposes for which it is intended and does not recite any additional elements that might integrate the abstract idea into a practical application.  Applicant does not claim or teach in his specification any special purpose hardware or improvements thereof.  The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-general purpose) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  Applicant’s claims amount to no more than instructions to apply the exception using general purpose computer systems.  Applicant’s argument has been carefully considered but the rejection is maintained.

Regarding the arguments related to the 35 USC 103 rejection:
Applicant asserts on page 15, bottom, that the Prior Art of Record does not teach an “accompanying operation” nor “the maintenance operation may be estimated based on changes in parameters of the field devices”.  
As discussed in the 35 USC 103 Rejection, infra, Examiner is interpreting that Applicant’s an accompanying operation can include obtaining a new part when a part fails in view of Applicant’s specification at [page 14, lines 7-8] “in a case in which a new field device 2 is installed in a plant, there are cases where a maintenance worker performs an accompanying operation such as a delivery operation of the field device or management of a stock list in addition to the actual installation operation”. Tamaki teaches this element in ([0099] “The maintenance operator (U1) follows this instruction to perform the maintenance operation for the apparatus 1, such as replacing a part of a predetermined module” Examiner holds that when a maintenance person installs a new part he/she inherently has to obtain the new part. 
As discussed in the 35 USC 103 Rejection, infra, Tamaki teaches: “the maintenance operation may be estimated based on changes in parameters of the field devices” ([0099] The maintenance operation instruction module 7 performs a process of instructing the maintenance operation based on the direct detection information D1 from the monitoring execution module 3, the maintenance plan information D4 from the maintenance plan module 6”).

Claim Interpretation
The Claim interpretation relating to 35 USC 112(f) is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-8, 11-15, and 18-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Examiner is using the “step” annotation from the 2019 PEG for clarity.
Step 1: Independent Claims 1, 8 and 15 recite the statutory categories of apparatus (Machine), Method and Storage Medium (Manufacture), respectively. Claims 4-7 depend from Claim 1 and are thus Machine claims and Claims 11-14 depend from Claim 8 and are thus Method claims, Claims 18-20 depend from Claim 15 and are thus Manufacture claims.
Step 2A, prong 1:
Using amended Claim 1 as exemplary, amended Claim 1 recites (Currently Amended): A maintenance managing apparatus for a plurality of field devices, operational in connection with a process performed within a plant or factory, the maintenance managing apparatus comprising: a hardware processor configured to execute a maintenance managing program to acquire device information including a change in a state of a field device of the plurality of field devices; acquire, from an estimation rule storage, an estimation rule associating each of multiple changes in the state of the field device with a respective maintenance operation performed by a maintenance worker to the field device; determine whether or not the change in the state of the field device, which is included in the device information, matches with one of the multiple changes in the state of the field device, included in the estimation rule; based on the hardware processor determining that the change in the state of the field device matches with2 the one of the multiple changes acquire information of the maintenance operation associated with the change in the state of the field device from the estimation rule, acquire, from a parameter designation storage, a designated parameter of the field device that is used for detecting a change in a setting in the field device, based on identification information of the field device; acquire a change in a parameter of the field device based on the acquired designated parameter; and estimate the maintenance operation and an accompanying operation accompanying the maintenance operation, based on the acquired information of the maintenance operation and the acquired change in the parameter of the field device.  
For clarity Examiner has bolded the non-abstract elements. Amended Claim 1 recites steps that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover a Method of Organizing Human Activity. Acquiring information and using rules to output information related to the information acquired, similar to using a look-up table, is an abstract idea that is included in the category of Methods of Organizing Human Activity specifically in the grouping of fundamental economic principles and is also, in the context of selecting a maintenance operation at a commercial plant, an abstract idea in the category of commercial or legal interactions. 
Claims 4, 11 and 18 just teach storing and outputting the rule and contain the same abstract idea by virtue of their dependency on Claims 1, 8 and 15, respectively. Claims 5, 12 and 19 merely recites other steps of storing a list and contain the same abstract idea by virtue of their dependency on Claims 1, 8 and 15, respectively. Claims 6, 13 and 20 merely further narrow the estimation rule to one type of parameter (a communication state) and contain the same abstract idea by virtue of their dependency on Claims 1, 8 and 15, respectively. Claims 7 and 14 only further define what is stored and reported and contain the same abstract idea by virtue of their dependency on Claims 1, 8 and 15, respectively. Thus, Claims 4-8, 11-15, and 18-20 recite the same abstract idea.  Amended Claims 1 and 4-7 also recites an apparatus which contains a processor that runs a software program. Amended Claims 1, 4, 6-8, 11, 13-15, 18 and 20 also recite a processor. Claims 1, 4-8, 11-15, and 18-20 additionally recite storage. Accordingly Claims 1, 4-8, 11-15, and 18-20 recite an abstract idea.
Step 2A, prong 2:
The judicial exception is not integrated into a practical application.  The only hardware that Applicant recites is an apparatus in Claims 1, 4-7, a processor in Claims 1, 4, 6-8, 11, 13-15, 18 and 20, storage (memory) in Claims 1, 4-8, 11-15 and 18-20, and a medium (memory) in Claims 15 and 18-20. Applicant describes apparatus on page 17, lines 15-21 as a “general-purpose computer” that contains a CPU (processor) and runs software (page 5, lines 8-15). The “a non-transitory computer readable storage medium” and various storages are recited at a high level of generality in Applicant’s claims and Applicant’s specification on Page 27 lines 19-22 describes many different types of devices with memory functionality. Applicant teaches well known hardware used for the purposes for which they are intended.  Applicant does not claim or teach in his specification any special purpose hardware or improvements thereof.  All of the hardware recited in Applicant’s claims and specification is recited at a high level of generality and amount to no more than instructions to apply the exception using general purpose computer systems. The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-general purpose) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  
The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 and similarly Claims 8 and 15 are therefore directed to an abstract idea. As discussed above, dependent Claims 4-8, 11-15, and 18-20 recite the same abstract idea and do not recite any additional elements that would integrate the abstract idea into a practical application and are, thus, also directed to an abstract idea.  

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a general purpose appatatus/processor and a generic storage / generic medium taken individually and in combination, amount to no more than mere instructions to apply the exception using general purpose computer systems. As previously discussed, Claim 1 as a whole merely describes how to generally apply the concept of a look up table in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Mere instructions to apply cannot provide an inventive concept. Similarly Claims 8 and 15 as a whole merely describes how to generally apply the concept of a look up table in a computer environment and do not contain an inventive concept. Further, as discussed above, dependent Claims 4-8, 11-15, and 18-20 recite the same abstract idea, do not recite any additional elements that would integrate the Abstract idea into a practical application and, when taken as a whole generally apply the concept of a look up table in a computer environment and do not contain an inventive concept. Claims 1, 4-8, 11-15 and 18-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20110276828 to Kenji Tamaki et. al. (Tamaki) in view of Foreign Patent Publication WO 2017/063536 A1 (also known as PCT/CN2016/101688, filed on 10 Oct 2016) (Chen).

Regarding Claims 1, 8 and 15:
Tamaki teaches a system in a process plant that uses historical parameter and operational state data from sensors and maintenance data of field devices to develop a maintenance model of the field devices.  Tamaki teaches: (Currently Amended): A maintenance managing apparatus for a plurality of field devices, operational in connection with a process performed within a plant or factory, ([0002] “For an apparatus (facility) converting fuel to at least kinetic energy, thermal energy or electrical energy” and [0073] “monitoring and judging of an apparatus” and [0093] “plurality of apparatuses”).

the maintenance managing apparatus comprising: a hardware processor [0102] “processor”).

configured to execute a maintenance managing program to acquire device information including a change in a state of a field device of the plurality of field devices; ([0079] “performing a process of executing monitoring (anomaly detection) of the apparatus state as described below by using the created models (ensemble regression model) as a monitoring model. In this monitoring execution, in the predetermined time unit, a plurality of data items are collected by the plurality of sensors” and [0095] “process of monitoring (anomaly-detecting) the apparatus 1 by using the sensor data DS from the apparatus”),

acquire, from an estimation rule storage, an estimation rule associating each of multiple changes in the state of the field device with a respective maintenance operation performed by a maintenance worker to the field device; Examiner is interpreting “estimate rule storage” to be a look-up table of rules each of which associate a field device state and a maintenance operation. Tamaki’s [0158-0216] describes Tamaki’s process of creating, storing and using estimation rules and refers to Tamaki’s Figures 3, 5 and 12.  Tamaki’s system applies probabilities and creates models (estimation rules) that are stored in “ensemble predictive model group 251” which is also stored in submodule 25 storage. (See Figs 3 and 5). Examiner is interpreting estimation rule to be equivalent to an ([0161] “ensemble predicted error span computational model”) and a look-up table of rules equivalent to “data-item categorization (table) 250” ([see Fig 5, S103]). 


acquire, from a parameter designation storage, a designated parameter of the field device that is used for detecting a change in a setting in the field device, based on identification information of the field device; Examiner is interpreting this element to mean that there is a look up table with a type of field device and what type of data each type of field device is capable of measuring. Tamaki teaches this during model creation at ([0074] “an output (state data item) from a plurality of sensors measuring a predetermined state of the apparatus is sampled and collected in a predetermined time unit, and is stored as a history. To each sensor, a predetermined state data item (for example, temperature, electricity, or others) is corresponded” and [0075] “a partial space model (apparatus-normal-state parameter partial space model) where the apparatus normal state is localized in a parameter space where each data item is plotted on an axis is created”). Examiner holds that a look up table associating a field device type and sensor (and “normal” value of that sensor data) is inherently taught in the creation of Tamaki’s partial space model.


acquire a change in a parameter of the field device based on the acquired designated parameter; and ([0095] “monitoring execution module 3 performs a process of monitoring (anomaly-detecting) the apparatus 1 by using the sensor data DS from the apparatus 1 or the monitoring model data DM1 from the model creation module 2. As a result, when the anomaly (anomaly sign) of the apparatus 1 is detected, the monitoring execution module 3 outputs detection information D1 indicating the detection” and “[0163] “fuel supply amount, fuel burning temperature, fuel burning pressure, movement velocity of a mechanical part, oscillation of the mechanical part, acceleration of the mechanical part, distortion of the mechanical part, audio of the mechanical part, abrasion loss of the mechanical part, a component of a lubricating oil, a pressure of the lubricating oil, a temperature of the lubricating oil…”). 

estimate the maintenance operation and an accompanying operation accompanying the maintenance operation, based on the acquired information of the maintenance operation and the acquired change in the parameter of the field device. ([0099] The maintenance operation instruction module 7 performs a process of instructing the maintenance operation based on the direct detection information D1 from the monitoring execution module 3, the maintenance plan information D4 from the maintenance plan module 6, and others. The instruction for the maintenance operation includes outputting the information for instructing the maintenance operation to a used maintenance apparatus (54 in FIG. 2) by a maintenance operator (U1 in FIG. 2). The maintenance operator (U1) follows this instruction to perform the maintenance operation for the apparatus 1, such as replacing a part of a predetermined module”). Examiner is interpreting that Applicant’s an accompanying operation includes obtaining a new part when a part fails in view of Applicant’s specification at [page 14, lines 7-8] “in a case in which a new field device 2 is installed in a plant, there are cases where a maintenance worker performs an accompanying operation such as a delivery operation of the field device or management of a stock list in addition to the actual installation operation”. Examiner holds that when a maintenance person installs a new part he/she inherently has to obtain the new part.

 While Tamaki teaches building a look-up table of changes to parameters and the most likely associated maintenance operations, and Tamaki teaches ([0096] “anomaly diagnosis, more particularly, the anomalous part estimation. As a result, the anomaly diagnosis module 4 outputs anomalous part information (candidate information) D2 or others. Also, for example, the anomaly diagnosis module 4 directly outputs the anomalous part information (candidate information) D2 to the maintenance operation instruction module” and [0099] “The maintenance operation instruction module 7 performs a process of instructing the maintenance operation based on the direct detection information D1 from the monitoring execution module 3, the maintenance plan information D4 from the maintenance plan module 6, and others. The instruction for the maintenance operation includes outputting the information for instructing the maintenance operation to a used maintenance apparatus (54 in FIG. 2) by a maintenance operator (U1 in FIG. 2). The maintenance operator (U1) follows this instruction to perform the maintenance operation for the apparatus 1, such as replacing a part of a predetermined module”), Tamaki does not specifically teach: determine whether or not the change in the state of the field device, which is included in the device information, matches with one of the multiple changes in the state of the field device, included in the estimation rule; based on the hardware processor determining that the change in the state of the field device matches with2 the one of the multiple changes acquire information of the maintenance operation associated with the change in the state of the field device from the estimation rule.  Examiner interprets this element to mean using the look up table created in the element above with the change in state/anomaly as a key and the maintenance operation as the associated item.  Chen teaches a system that creates a table of each field device’s network status. Examiner is interpreting network status to be a type of parameter. Chen teaches receiving updates from sensors relating to network status of a field device ([page 2, line 24]), searching the table using the particular field device’s name as a key ([page 2, lines 33-34]) to see if the previous network status of that field device is known (on the table).  Examiner is using the Chen reference to teach the look-up table functionality and is not using it to teach the particular table. As previously discussed, Applicant’s table is equivalent to the table taught by Tamaki. Examiner is interpreting “acquire information…” to mean: if the rule is in the look-up table, output the corresponding information. Chen teaches looking up a particular field device ([abstract] and [page 2, lines33-34]) on a table. Chen also teaches using other data in the table as search keys such as “type of the status change notification” (on or off), “receiving time” or “update time”.  Tamaki in view of Chen teaches using the table taught by Tamaki as a look-up table. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the database of linked field device parameters and parameter changes and maintenance operations, as taught by Tamaki, could be searched using any item on the table as a key, as taught by Chen, and outputting the result because it would be applying a known technique to a known virtual device ready for improvement to yield predictable results.
 
Regarding Claims 4, 11 and 18:
Tamaki in view of Chen teaches all of the elements of Claims 1, 8 and 15. Tamaki teaches a data structure that stores pairs of field device parameters and parameter changes and associated maintenance operations, Tamaki also teaches:  (Currently Amended): The maintenance managing apparatus according to claim 1, further comprising: a maintenance operation storage which stores the maintenance operation estimated by the hardware processor, ([0161] “sub-module”).  

wherein the hardware processor is configured to generate a maintenance report based on the maintenance operation stored in the maintenance operation storage.  ([0030] “outputting information for the maintenance plan”).  

Regarding Claims 5, 12 and 19:
Tamaki in view of Chen teaches all of the elements of Claims 1, 8 and 15.  Tamaki also teaches: (Currently Amended): The maintenance managing apparatus according to claim 1, wherein the parameter designation storage stores … and one or more designated parameters in association with each of the plurality of field devices. ([0086] “a module, part, or others at a predetermined location of the apparatus is associated with each data item” and [0074] “an output (state data item) from a plurality of sensors measuring a predetermined state of the apparatus is sampled and collected in a predetermined time unit, and is stored as a history. To each sensor, a predetermined state data item (for example, temperature, electricity, or others) is corresponded”).

While Tamaki teaches associating a particular field device’s state and other parameters with a maintenance operation, Tamaki does not specifically teach identification information of the plurality of field devices.  Chen teaches ([page 5, line 20] “table is queried according to the network element name”). Examiner interprets Applicant’s field device to be equivalent to the “network element” taught by Chen. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective file date that the database of linked field device parameters and parameter changes and maintenance operations, as taught by Tamaki, could be searched using one of the categories as a key, as taught by Chen, because it would be applying a known technique to a known virtual device ready for improvement to yield predictable results.

Regarding Claims 6, 13 and 20:
 	Tamaki in view of Chen teaches all of the elements of Claims 1, 8 and 15.  Tamaki also teaches: (Currently Amended): The maintenance managing apparatus according to claim 1, further comprising: a device list storage which stores a device list in which … a current communication state of each of the plurality of field devices and/or a past communication state of each of the plurality of field devices, wherein the hardware processor is configured to acquire, from the device list storage, a current communication state or a past communication state of the field device …and refer to the estimation rule in accordance with a change in communication state based on the current communication state or the past communication state.  ([0161]) “collects the history 201 of the state (state measurement data DS) of the apparatus 1, and collects the maintenance history data D0 of the apparatus 1”).

Tamaki does not specifically teach: identification information of the plurality of field devices in association with… based the identification information of the field device While Tamaki teaches that all states are in the database and the model is created and updated [0094], Tamaki does not specifically differentiate a current state. Chen teaches ([page 2, line 6] “current alarms” and [page 2, line 24] “receiving a state change notification of the first network element” which Examiner interprets to teach current communication state. Chen also teaches ([page 6, lines 34-35] “the network element NE4 stored in the meta-state information table is updated to the link-building state "1" corresponding to the network element NE3”). Examiner interprets this to teach a constantly updated state which retains state history. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective file date that the database of linked field device parameters and parameter changes including current and past device states and maintenance operations, as taught by Tamaki, could be searched using one of the categories as a key, as taught by Chen, because it would be applying a known technique to a known virtual device ready for improvement to yield predictable results.

Regarding Claims 7 and 14:
Tamaki in view of Chen teaches all of the elements of Claims 1, 4, 8, 11, 15 and 18. Tamaki also teaches:  (Currently Amended): The maintenance managing apparatus according to claim 4, wherein the maintenance operation storage comprises: a setting history storage which stores a setting history that is a history of maintenance operations of parameter setting estimated by the hardware processor; and an operation history storage which stores an operation history that is a history of maintenance operations estimated by the hardware processor other than the parameter setting.   Examiner is interpreting setting history to be the accumulation of all selections using the database of associated parameters including historical states and historical maintenance operations. Tamaki teaches: ([0161]) “collects the history 201 of the state (state measurement data DS) of the apparatus 1, and collects the maintenance history data D0 of the apparatus 1”)

wherein the hardware processor is configured to generate the maintenance report based on the setting history stored in the setting history storage or the operation history stored in the operation history storage.  ([0030] “outputting information for the maintenance plan”),



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627